EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") is entered into as of January 1, 2009,
by and between RADNET MANAGEMENT, INC., a Delaware corporation (the "Company"),
and STEPHEN M. FORTHUBER (the "Employee").

 

In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the parties hereby agree as follows:

 

1. Employment. The Company hereby employs Employee in the capacity of Executive
Vice President and Chief Operations Officer — Eastern Operations. Employee
accepts such employment and agrees to perform such services as are customary to
such office and as shall from time to time be assigned to him by the Company.

 

2. Term. Employee's employment hereunder shall commence on January 1, 2009 (the
"Commencement Date") and shall continue until terminated as provided in Section
5. Employee's employment will be on a full-time basis requiring the devotion of
such amount of his professional time as is necessary for the efficient operation
of the business of the Company. Notwithstanding the above, employee shall be
permitted to hold directorships in companies not in competition with RadNet,
positions with charitable organizations, passive business interests and personal
investments.

 

3.  Compensation and Benefits.

 

3.1. Salary. For the performance of Employee's duties hereunder, the Company
shall pay Employee an annual salary of Three Hundred Fifty Thousand Dollars
($350,000), payable (after deducting required withholdings) in accordance with
the Company's ordinary payroll practices.

 

3.2. Bonus. Employee will be a participant in all Company bonus or incentive
compensation plans that are generally available to the Company's corporate
officers.

 

3.3. Benefits. Employee shall be entitled to such medical, disability and life
insurance coverage and such vacation, sick leave and holiday benefits, if any,
and any other benefits as are made available to the Company's corporate
officers, all in accordance with the Company's benefits program in effect from
time to time.

 

3.4. Reimbursement of Expenses. Employee shall be entitled to be reimbursed for
all reasonable expenses, including but not limited to expenses for travel, meals
and entertainment, incurred by Employee in con nection with and reasonably
related to the furtherance of the Company's business; provided, however, that
the Company requires as a condition to such reimbursements, that Employee comply
with the Company's expense reimbursement policies.

 

 

 

 



 1 

 

 

3.5. Annual Review. The Company's Board of Directors (or, if delegated by the
Board of Directors, the Company's Compensation Committee or Chief Executive
Officer) will, on an annual basis, review Employee's performance and
compensation hereunder (including salary, bonus and stock options and/or other
equity incentives).

 

4. Change of Control.

 

4.1. In the event of a Change of Control of the Company (as defined below), all
options, warrants and any other deferred equity compensation then granted to
Employee which are unvested at the date of the Change of Control will vest.

 

4.2. Definition. As used herein, a "Change of Control" of the Company shall be
deemed to have occurred when:

 

(a) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty-five percent (35%) or
more of either (A) the then outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this Section 4, the following
acquisitions shall not constitute a Change of Control: (w) any acquisition by
the Company; (x) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary; or (y) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (c) below; or

 

(b) During any period of two consecutive years (not including any period prior
to the Effective Date) individuals who constitute the Board on the Effective
Date (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each a "Business Combination"), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly,
thirty-five percent (35%) or more of, respectively, the then outstanding shares
of common stock of the corporation resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

 

 



 2 

 

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

For purposes of this section, (i) "Person" shall have the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, and shall include a "group" as defined in Section 13(d) thereof,
(ii) "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto, and (iii) "Effective Date" means the effective date of this Agreement;
provided, however, that with respect to the treatment of stock options or other
stock-based awards, "Effective Date" shall mean the effective date of the plan
under which such options or awards are granted, to the extent that the existence
of a Change in Control is measured by reference to such effective date.

 

5. Termination.

 

5.1. Termination Events. Employee's employment hereunder will terminate upon the
occurrence of any of the following events:

 

(a) Employee dies;

 

(b) the Company, by written notice to Employee or his personal representative,
discharges Employee due to Employee's Disability (as defined below);

 

As used in this Agreement, the term "Disability" shall mean that for a period of
at least 120 days during any twelve consecutive month period on account of a
mental or physical condition, Employee is unable to perform the essential
functions of his job for the Company, with or without reasonable accommodation.
The determination of Employee's Disability shall be made (a) by a medical
physician selected or agreed to by the Company or (b) upon mutual agreement of
the Company and Employee or his personal representative. All costs relating to
the determination of whether Employee has incurred a Disability shall be paid by
the Company. Employee shall submit to any examination that is reasonably
required by an examining physician for purposes of determining whether a
Disability exists.

 

(c) Employee is discharged by the Company for Cause (as defined below):

 

As used in this Agreement, the term "Cause" shall mean:

 

(i) Employee's conviction of (or plea of guilty or nolo contendere to) (A) any
felony or (13) any misdemeanor involving fraud or dishonesty in connection with
the performance of his duties hereunder or moral turpitude; or

 

(ii) the willful and continued failure of Employee for a total of 10 days (which
need not be consecutive days) within any fiscal year of the Company to
substantially perform his duties with the Company (other than any such failure
resulting from illness or Disability) after a written demand for substantial
performance from the Company is delivered to Employee, which demand specifically
identifies the manner in which it is claimed Employee has not substantially
performed his duties, or

 

 

 

 



 3 

 

 

(iii) Employee has willfully engaged in misconduct which has, or can reasonably
be expected to have, a direct and material adverse monetary effect on the
Company.

 

For purposes of this Section, no act or failure to act on Employee's part shall
be considered "willful" unless Employee acted in bad faith or without a
reasonable belief that Employee's action or omission was in the best interest of
the Company.

 

(d) Employee is discharged by the Company for any reason, other than for Cause
or Disability, which the Company may do at any time;

 

(e) Employee voluntarily terminates his employment due to either (i) a material
default by the Company in the performance of any of its obligations hereunder,
or (ii) an Adverse Change in Duties (as defined below), which default or Adverse
Change in Duties remains unremedied by the Company for a period of ten days
following its receipt of written notice thereof from Employee (which notice must
reasonably describe the facts claimed by Employee to constitute the default or
Adverse Change in Duties) (the reasons described in items (i) and (ii) of this
paragraph being referred to herein as "Good Reason"); or

 

(f) Employee voluntarily terminates his employment for any reason other than
Good Reason, which Employee may do at any time with at least 30 days' advance
notice.

 

As used in this Agreement, "Adverse Change in Duties" means an action or series
of actions taken by the Company and/or the Board of Directors of the Company,
without Employee's prior written consent, which results in:

 

(i) A change in Employee's reporting structure, titles, job duties or job
functions which results in a material diminution of his status, control,
authority or level of responsibility; or

 

(ii) The assignment to Employee of any positions, duties or responsibilities
which are materially inconsistent with Employee's positions, duties and
responsibilities or status with the Company; or

 

(iii) A requirement by the Company that Employee be based or perform his duties
anywhere other than (i) where they are currently performed, or (ii) at the
Company's corporate office location on the date of this Agreement.

 

5.2. Effects of Termination.

 

(a) Upon termination of Employee's employment hereunder for any reason, the
Company will promptly pay Employee all compensation owed to Employee and unpaid
through the effective date of termination (including without limitation salary
and Employee's properly documented expense reimbursements).

 

 

 

 



 4 

 

 

(b) In addition, if Employee's employment is terminated under Sections 5.1 (d)
or (e), and there has been a Change of Control within twelve (12) months prior
to the termination, then the Company shall also pay Employee, not later than the
fifteenth day after the effective date of such termination of employment, a lump
sum severance payment in an amount equal to the sum of the product of Employee's
annual salary at the time this Agreement is entered into multiplied by two (the
"Severance Pay"). If there has not been a Change of Control within twelve (12)
months prior to the termination, Employee shall receive the Severance Pay over a
twenty-four (24) month period commencing with the first month after termination.
In addition, all options, warrants and any other deferred equity compensation
then granted to Employee which are unvested at the date the Employee's
employment is terminated under Sections 5.1 (d) or (e) will immediately vest.

 

In addition, the Company shall continue to provide Employee with medical and
life insurance coverage in accordance with the Company's benefits program
described in Section 3.3 until the earlier of (i) the two-year anniversary of
the effective date of Employee's termination of employment or (ii) the date on
which Employee obtains substantially equivalent benefits from another party.

 

5.3. Confidentiality After Termination. Immediately upon Employee's execution of
this Agreement and on an on-going basis, the Company agrees that it shall
provide to Employee confidential information and trade secrets of the Company
and its business ("Confidential Information"). In consideration of, among other
things, the Company's obligation to disclose confidential information to
Employee and his receipt of that confidential information, Employee agrees that
during his employment with the Company and for the one year period following the
termination of Employee's employment hereunder, Employee will not, directly or
indirectly, whether as an individual, employee, director, consultant, investor,
stockholder, partner, agent, principal, lender or advisor, or in any other
capacity whatsoever, and whether personally or through other persons:

 

(a) provide services, to the extent any such services require his use of
Confidential Information, to any person, firm, corporation or other business
enterprise whose primary business involves (i) owning or operating diagnostic
imaging centers or the provision of diagnostic imaging services, (ii) providing
administrative, management or other information services to radiology practices
or (iii) providing management services in the area of radiology, in each case
unless he obtains the prior written consent of the Company.

 

(b) solicit, or attempt to encourage or solicit, any individual to leave the
Company's employ for any reason or interfere in any other manner with the
employment relationships between the Company and its current or prospective
employees or any employee who has been employed by the Company within ninety
days preceding Employee's termination.

 

(c) utilize Confidential Information to directly or indirectly induce or attempt
to induce any provider, payor, customer, supplier, distributor, licensee or
other business relation of the Company to cease doing, or curtail, business with
the Company or in any way interfere with the existing business relationship
between any such customer, supplier, distributor, licensee or other business
relation and the Company.

 

If any restriction set forth in this paragraph is held to be unreasonable and/or
unenforceable as written, Employee and the Company agree that the restriction
may be reformed to make it enforceable, and the restriction shall remain in full
force and effect as reformed.

 

 

 

 



 5 

 

 

Employee acknowledges that the restrictions contained in this paragraph in view
of the nature of the Company's business, are reasonable and necessary to protect
the Company's legitimate business interests and that any violation of this
paragraph would result in irreparable injury to the Company, and that monetary
damages may not be sufficient to compensate the Company for any economic loss
which may be incurred by reason of breach of the foregoing restrictive
covenants. In the event of a breach or a threatened breach by Employee of any
provision in this paragraph, the Company shall be entitled to cease making any
and all payments otherwise payable to Employee on termination under this
Agreement and to seek a temporary restraining order and injunctive relief
restraining Employee from the commission of any breach, and to recover the
Company's attorneys' fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this paragraph shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys' fees, and costs. The restrictions in this paragraph
shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by Employee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of this Agreement.

 

If Employee violates any of the restrictions contained in this paragraph, the
restrictive period will be suspended and will not run in favor of Employee from
the time of the commencement of any violation until the time when Employee cures
the violation to the Company's satisfaction.

 

Upon Termination, Employee shall return to the Company any and all Confidential
Information relating to the Company and its Business.

 

6. General Provisions.

 

6.1. Assignment. Employee shall not assign or delegate any of his rights or
obligations under this Agreement without the prior written consent of the
Company, and any attempted assignment without the Company's consent shall be
void ab initio. The Company may assign this Agreement to any successor of the
Company or any purchaser of all or substantially all of the assets of the
Company.

 

6.2. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties relating to such subject matter. In the
case of any conflict between the terms of this Agreement and any option
agreement or similar instrument, the terms of this Agreement shall control.

 

6.3. Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

 

6.4. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and permitted
assigns and Employee and Employee's legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join and be bound by the terms and conditions hereof

 

6.5. Governing Law. This Agreement is performable in whole or in part in Los
Angeles County, California wherein exclusive venue shall lie for any proceeding,
claim or controversy, and shall be governed by, and construed in accordance
with, the laws of the State of California, without giving effect to any
conflict-of-laws principles.

 

 

 

 



 6 

 

 

6.6. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

 

6.7. Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.

 

6.8. Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed received by the recipient when
delivered personally or, if mailed, five days after the date of deposit in the
United States mail, certified or registered, postage prepaid and addressed, in
the case of the Company, to Radnet Management, Inc., 1510 Cotner Ave., Los
Angeles, CA 900253303, attention: General Counsel; and in the case of Employee,
to the address shown for Employee on the signature page hereof.

 

6.9. No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.

 

6.10. Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for its own legal fees and expenses
which it may incur in resolving such dispute, unless otherwise prohibited by
applicable law or a court of competent jurisdiction.

 

6.11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

6.12. Arbitration. Any controversy, dispute or claim ("Claim") whatsoever
between Employee, on the one hand, and Company, or any of its employees,
directors, officers, and agents (collectively "Company Parties"), on the other
hand, shall be settled by binding arbitration, at the request of either party,
in accordance with the Employment Dispute Resolution Procedures of the American
Arbitration Association or other similar organization agreed to by the parties.
The claims covered by this Agreement include, but are not limited to, claims for
wages and other compensation, claims for breach of contract (express or implied)
tort claims, claims for discrimination (including, but not limited to, race,
sex, sexual orientation, religion, national origin, age, marital status, medical
condition, and disability), and claims for violation of any federal, state, or
other government law, statute, regulation or ordinance, except for claims for
worker's compensation or unemployment insurance benefits. Nothing contained in
this Agreement shall prohibit Employee from filing a charge of discrimination
with the Equal Employment Opportunity Commission and/or the Department of Fair
Employment and Housing, and cooperating in the investigation of such.

 

 

 

 



 7 

 

 

The chosen arbitration administrator shall give each party a list of names drawn
from its panel of employment arbitrators. The arbitrator shall apply California
substantive law and the California Evidence Code to the proceeding. The demand
for arbitration must be in writing and made within the applicable statute of
limitations period. The arbitration shall take place in Los Angeles County,
California. The parties shall be entitled to conduct reasonable discovery,
including, without limitation, conducting depositions, requesting documents and
propounding interrogatories. The arbitrator shall have the authority to resolve
discovery disputes, including but not limited to determining what constitutes
reasonable discovery. The arbitrator shall prepare in writing and provide to the
parties a decision and award, which shall include factual findings and the
reasons upon which a decision is based.

 

Except as otherwise required by law, the decision of the arbitrator shall be
binding and conclusive on the parties. Judgment upon the award rendered by the
arbitrator may be entered in any court having proper jurisdiction. The fees for
the arbitrator shall be paid by Company. Each party shall bear its or his own
fees and costs incurred in connection with the arbitration except for any
attorneys' fees or costs which are awarded to a party by the Arbitrator pursuant
to a statute or contract which provides for recovery of such fees and/or costs
from the other party.

 

Both Company and the Employee understand and agree that by using arbitration to
resolve any Claims between Employee and Company or any or all the Company
Parties they are giving up any right that they may have to a judge or jury trial
with regard to those Claims.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.

 

COMPANY:   EMPLOYEE: RADNET MANAGEMENT, INC.             By: /s/ Howard G.
Berger   /s/ Stephen M. Forthuber   Howard G. Berger, M.D., President   Stephen
M. Forthuber

 

 

 

 

 



 8 

